Citation Nr: 1106910	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-34 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
arm/wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to December 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for residuals of a left arm/wrist injury.  
By decision in April 2008, the Board upheld the denial of the 
claim.  The Veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated October 2008 granted a Joint Motion.  In a March 2010 
decision, the Board remanded the claim for additional development 
of the record.  The case is again before the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any injury to the left arm/wrist in service was acute and 
transitory and resolved without residual disability.  

2.  The Veteran's left arm/wrist was normal on the separation 
examination in December 1946.

3.  The competent and probative medical evidence establishes that 
a continuing left arm/wrist disability was first demonstrated 
many years after service, and is not etiologically related to 
service.  Arthritis was first shown years post-service.



CONCLUSION OF LAW

Residuals of a left arm/wrist injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  In any 
event, where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson.

In letters dated April and June 2005, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran of how the VA assigns a disability rating and an 
effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that has been 
associated with the claims file includes the service treatment 
records, VA and private medical records, the report of a VA 
examination, and the Veteran's testimony at a hearing before the 
undersigned Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing testimony.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  When seen 
in a VA outpatient treatment clinic in February 2004, the Veteran 
complained of left wrist numbness and cramping for years.  A 
history of a crush injury in service was reported.  The 
assessment was post-traumatic left wrist pain and tenderness.   
 
Several statements have been received from D.C.B., D.O.  In 
September 2005, he related he examined the Veteran for left 
forearm pain.  The Veteran asserted that while in service, his 
arm got caught between the door and a steel girder.  The same 
physician noted he saw the Veteran again in November 2005.  The 
impressions were distal radioulnar joint arthritis, tenosynovitis 
of the dorsal wrist extensor and old ulnar styloid fracture that 
appeared to be consistent with the military injury.  He again 
stated in January 2008 that the degenerative changes in the 
Veteran's wrist correlated with his military history.  

During the hearing before the undersigned, the Veteran again 
described the in-service injury.  He testified he blacked out and 
found himself in the infirmary with blankets and ice wrapped 
around his whole arm.  He maintained he was on special duty for 
two or three weeks, but there was no further check of the injury.  
He also testified he had received treatment over the years for 
the injury to the left wrist.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence of record.  The 
available service treatment records are negative for complaints 
or findings pertaining to an injury to the left wrist.  On the 
separation examination in December 1946, the Veteran denied 
having and injury that was disabling.  In addition, the space 
provided for the Veteran to list all significant diseases, wounds 
and injuries was marked "negative."  No musculoskeletal defects 
were noted on clinical examination.

The Veteran submitted a claim for service connection for foot 
trouble in December 1946.  No mention was made of any injury 
involving the left arm or wrist.

The Veteran was afforded a VA examination in September 2010.  The 
examiner noted she reviewed the claims folder.  The Veteran again 
stated his left wrist was "crushed" between a door and a steel 
girder during service.  He claimed he passed out, was treated 
with ice and then placed on light duty for three months.  
Following the examination, the diagnosis was left wrist injury.  
The examiner opined it was less likely than not (less than 50/50 
probability) that the Veteran's radial and ulnar joint arthritis 
or any other chronic left wrist pathology was caused by or a 
result of a wrist injury.  She acknowledged the opinion from the 
Veteran's private physician, but observed that he relied on the 
Veteran's recollections of the event that had occurred more than 
60 years ago.  In addition, she believed the fact the Veteran 
said he was treated only with ice packs and light duty was 
inconsistent with a crush injury.  She conceded some injury 
occurred, but it was likely far less severe than the Veteran's 
recollection.  She added that the vast majority of the Veteran's 
complaints were subjective in nature and the physical examination 
was not consistent with his complaints.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility and 
weight to be attached to such opinions are within the providence 
of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board 
finds the opinion of the September 2010 VA examiner to be 
entitled to the greatest probative weight.  

As noted above, the VA examiner noted the Veteran allegedly 
sustained a crush injury, yet the only treatment was with ice.  
The Veteran has acknowledged there was no follow-up visit in 
service.  It must also be observed he denied having had any 
injury when examined prior to his discharge from service.  In 
fact, during the hearing, he specifically denied having undergone 
a separation examination.  Clearly, such an examination was 
conducted, and there was no indication of any problems involving 
the left arm or wrist.  Finally, it is inconsistent for the 
Veteran to claim he has had left wrist problems ever since 
service when he made no mention of any such problem on his 
initial application for VA benefits received in December 1946.  
For these reasons, the Board finds the Veteran's description of 
any in-service left wrist injury is not credible.  Thus, the 
opinion rendered by Dr. D.C.B. is of limited probative value as 
it is based on statements from the Veteran which are not 
credible.  Moreover, no rationale was provided for his opinion.  
The statements and evidence most proximate to service are 
presumed more credible, especially as there was no claim for 
compensation pending.  The recall years later is not credible in 
view of the contemporaneous evidence.

To the extent the Veteran contends his left wrist condition is 
related to service, the Board finds the medical evidence of 
record to be more competent and probative of such a relationship 
than the Veteran's lay contention, as the etiology of a 
disability requires medical expertise to determine.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the 
Veteran has residuals of a left arm/wrist injury that are related 
to service, the preponderance of the evidence is against the 
claim and service connection is denied.   

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for residuals of a left arm/wrist injury is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


